       Case 1:19-cv-06244-AJN-SDA Document 56 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Danielle Joyce,                                                                  12/4/2020

                                 Plaintiff,
                                                             1:19-cv-06244 (AJN) (SDA)
                    -against-
                                                             ORDER
 Remark Holdings, Inc. et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, for the reasons stated on the

record, it is hereby Ordered that Plaintiff’s letter motion at ECF No. 49 is DENIED as follows:

       1. With regard to that portion of Plaintiff’s letter motion concerning “Slack messages,”

           the motion is denied as moot.

       2. With regard to that portion of Plaintiff’s letter motion concerning documents itemized

           on Defendants’ privilege log (ECF No. 54-1), the Court finds these documents prima

           facie privileged and/or subject to work product protection, and on the present record

           the Court finds no waiver.

SO ORDERED.

DATED:         New York, New York
               December 4, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
